1
2
3
4
5
6
7
8                          UNITED STATES DISTRICT COURT
9                       SOUTHERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                   Case No.: 18cv2868-L-MDD
12                                Petitioner,
                                                 ORDER DENYING MOTION TO
13   v.                                          ENFORCE ADMINISTRATIVE
                                                 SUBPOENA
14   STATE OF CALIFORNIA, et al.,
15                              Respondent.      [ECF NO. 1]
16
17         Before the Court is the petition of the United States to enforce an
18   administrative subpoena served by the United States Drug Enforcement
19   Administration upon the CURES 2.0 program of the State of California. The
20   Petition was filed on December 21, 2018. (ECF No. 1). Respondents filed
21   their opposition on February 11, 2019. (ECF No. 4). Petitioner replied, with
22   leave of Court, on February 22, 2019. (ECF No. 8).
23         “CURES” is an acronym for California’s Controlled Substance
24   Utilization Review and Evaluation System. (ECF No. 4 at 2).1 According to
25
26
     1The Court will refer to pagination supplied by CM/ECF rather than original pagination
27   throughout.

                                                1
                                                                              18cv2868-L-MDD
1    the Respondents, the CURES database contains sensitive patient information
2    including the records of all prescriptions for controlled substances dispensed
3    in California. (Id.). The purpose of CURES is to assist healthcare
4    practitioners to ensure appropriate prescribing and to help law enforcement
5    and regulatory agencies in their efforts to control diversion and abuse of
6    controlled substances. (Id.).
7         The federal Drug Enforcement Administration (“DEA”) is empowered by
8    federal law to investigate violations of the federal Controlled Substances Act
9    and empowered to issue administrative subpoenas in support of its
10   investigations. (ECF No. 1-2 at 4).
11        The administrative subpoena served upon Respondents called for the
12   production of the records of five individuals for the period January 1, 2014, to
13   June 26, 2018. Respondents refused to comply unless DEA satisfied certain
14   preconditions. This petition ensued.
15                                LEGAL STANDARD
16        In a proceeding to enforce an administrative subpoena, the court’s
17   inquiry is “quite narrow.” United States v. Golden Valley Elec. Ass’n, 689
18   F.3d 1108, 1113 (9th Cir. 2012). There are three key questions to consider:
19        1. Whether Congress granted the authority to investigate;
20        2. Whether procedural requirements have been followed; and
21        3. Whether the evidence is relevant and material to the investigation.
22   Id. If these requirements are met, the subpoena should be enforced unless it
23   is too indefinite or broad. Id.
24                                     DISCUSSION
25        There is no dispute regarding the authority of DEA to investigate
26   diversion of controlled substances. DEA is both a law enforcement agency
27   and a regulator. (ECF No. 4 at 6 n.2). Nor is there a dispute regarding

                                            2
                                                                        18cv2868-L-MDD
1    whether the procedural requirements have been followed. In Golden Valley
2    Elec. Ass’n the procedural requirements were explained as follows:
3         Section 876(a) requires that “the Attorney General find[ ] [the
          records] relevant or material to the investigation” prior to issuing
4         a subpoena. 21 U.S.C. § 876(a). Golden Valley contends that the
5         “Attorney General has not even verified that there is a current
          drug investigation involving these residences.” The record belies
6         Golden Valley’s contention. A DEA supervisor signed and issued
7         the administrative subpoena directed to Golden Valley, and a
          DEA agent served the subpoena. The Attorney General has
8         delegated his authority under § 876 to DEA agents. See 21 U.S.C.
9         § 871(a) (“The Attorney General may delegate any of his functions
          under this subchapter to any officer or employee of the
10        Department of Justice.”); 28 C.F.R. § 0.104 app.
11
12   689 F.3d at 1114. The Court finds that the administrative subpoena here
13   served upon Respondents met the procedural requirements.
14        The dispute here regards the third prong, whether the Petitioner has
15   demonstrated that the evidence sought is relevant and material to the
16   investigation. Petitioner asserts that because a DEA supervisor signed and
17   issued the subpoena which was served by a DEA agent, the relevance and
18   materiality standard is met. While this appears sufficient to satisfy the
19   second prong, Respondent asserts that the certification on the subpoena is
20   insufficient to satisfy the third prong – that a declaration of someone with
21   knowledge is required. The Court agrees.
22        Petitioner admits that it could have filed a declaration but asserts that
23   it is not required. Petitioner has not identified any case holding that a
24   declaration or affidavit is not required in support of the third prong. Even in
25   Golden Valley Elec. Ass’n, relied upon by Petitioner, a declaration was filed in
26   support of the third prong. See Golden Valley Elec. Ass’n, 689 F.3d at 1114;
27   Federal Housing Finance Agency v. SFR Investments Pool 1, LLC, Case No.

                                            3
                                                                        18cv2868-L-MDD
1    17-cv-0914-GMN-PAL, 2018 WL 1524440 *2 (D. Nev. March 27, 2018).
2    Petitioner has conflated the showing needed to support of a finding that the
3    procedural requirements were met with the showing needed to find relevance
4    and materiality. The Court finds that in order to enforce an administrative
5    subpoena in the district court, the United States must submit a declaration
6    sufficient to demonstrate that the requested records are relevant and
7    material to an ongoing investigation. See FDIC v. Garner, 126 F.3d 1138,
8    1142-43 (9th Cir. 1997) citing United States v. Stuart, 489 U.S. 353, 360
9    (1989).
10        This is not to say that a declaration is required to be served with the
11   administrative subpoena as suggested by Petitioner. Only in seeking
12   enforcement in the district court is a declaration in support of the third prong
13   required. And, had a declaration been filed in this case, the Court would not
14   impose any of the restrictions sought by Respondents.
15                                  CONCLUSION
16        The Petition of the United States to enforce the administrative
17   subpoena served by DEA upon the State of California CURES program is
18   DENIED.
19        IT IS SO ORDERED.
20   Dated: March 5, 2019
21
22
23
24
25
26
27

                                            4
                                                                        18cv2868-L-MDD
